    Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 1 of 37 PageID #:303




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 DANIEL SZCZESNY,

                Plaintiff,
                                                         Case No. 20 CV 5661
         v.
                                                         Judge Manish S. Shah
 VILLAGE OF RIVER FOREST, a unit of
 local Government, LISA SCHEINER, in her
 individual capacity, JAMES O’SHEA, in his
 individual capacity, MICHAEL
 SWIERCZYNSKI, in his individual capacity,
 MARTIN GRILL, in his individual capacity,
 and JUSTIN LABRIOLA, in his individual
 capacity.

                Defendants.                              Plaintiff Demands Trial by Jury

                               FIRST AMENDED COMPLAINT

       Plaintiff DANIEL SZCZESNY, complaining against Defendants, VILLAGE OF RIVER

FOREST, a unit of local Government, LISA SCHEINER, in her individual capacity, JAMES

O’SHEA, in his individual capacity, MICHAEL SWIERCZYNSKI, in his individual capacity,

MARTIN GRILL, in his individual capacity, and JUSTIN LABRIOLA, in his individual capacity,

states as follows:

       1.      Plaintiffs bring this action to redress acts of retaliation in violation of the First

Amendment pursuant to 42 U.S.C. § 1983 in violation of Plaintiffs’ rights to free speech, union

association, and political association.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction pursuant to 42 U.S.C. §1983 and 28 U.S.C. §1343. This

Court has supplemental jurisdiction over Plaintiff’s claims arising under Illinois law pursuant to

28 U.S.C. §1367.

                                                 1
    Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 2 of 37 PageID #:304




          3.    Venue is proper in this judicial district under 28 U.S.C. §1391(b) and (c) because

Plaintiffs and all Defendants either reside in this district or have their principal place of business

in this district, and all events giving rise to Plaintiffs’ claims occurred within this district.

                                               PARTIES

          4.    Plaintiff DANIEL SZCZESNY (“Plaintiff” or “Szczesny”), was, at all relevant

times, a full-time, sworn, police officer with the Village of River Forest.

          5.    Defendant VILLAGE OF RIVER FOREST (“Village” or “River Forest”) is a

municipality incorporated under the laws of the State of Illinois. River Forest administers itself

through departments, one of which is the Village of River Forest Police Department.

          6.    At all relevant times, Defendant Lisa Scheiner, was employed by the Village of

River Forest as both the “Assistant Village Administrator,” and later “Acting Village

Administrator,” and “Human Resources Director.” Scheiner is sued in her individual capacity.

          7.    Defendant Scheiner was a policy maker for the Village of River Forest and has final

policy making authority for the Village of River Forest with regard to her acts and conduct alleged

herein.

          8.    Defendant James O’Shea is sued in his individual capacity. Defendant O’Shea was

Chief of Police for the River Forest Police Department and acted under color of law.

          9.    Defendant O’Shea was appointed Chief of Police by the Village of River Forest

and served solely at the discretion and pleasure of the Village. The Village delegated final policy

making authority to Defendant O’Shea with regard to his acts and conduct alleged herein.

          10.   Defendant Michael Swierczynski is sued in his individual capacity. Defendant

Swierczynski was a Sergeant of the River Forest Police Department and acted under color of law.




                                                    2
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 3 of 37 PageID #:305




        11.      Defendant Swierczynski was promoted to Sergeant by the Village of River Forest

and served at the discretion and pleasure of the Village. The Village delegated final policy making

authority to Defendant Swierczynski with regard to his acts and conduct alleged herein.

        12.      Defendant Martin Grill is sued in his individual capacity. Defendant Grill was a

Sergeant of the River Forest Police Department and acted under color of law.

        13.      Defendant Grill was promoted to Sergeant by the Village of River Forest and served

at the discretion and pleasure of the Village. The Village delegated final policy making authority

to Defendant Grill with regard to his acts and conduct alleged herein.

        14.      Defendant Justin Labriola is sued in his individual capacity. Defendant Labriola

was a Sergeant of the River Forest Police Department and acted under color of law.

        15.      Defendant Labriola was promoted to Sergeant by the Village of River Forest and

served at the discretion and pleasure of the Village. The Village delegated final policy making

authority to Defendant Labriola with regard to his acts and conduct alleged herein.

                         FACTS UPON WHICH CLAIMS ARE BASED

   I.         Employment History

        16.      On October 7, 2013, Plaintiff Szczesny was hired as a full-time, sworn Police

Officer by the Village of River Forest.

        17.      At all relevant times, Szczesny satisfactorily fulfilled his assigned duties.

        18.      As a new officer, Szczesny completed his 16-week Field Training (FTO) program

with extremely high marks, achieving a rating of “Exceeding Standard” in every category on his

Daily Activity Reports for the last 9 days of the training period.

        19.      During his employment, Szczesny’s performance was reviewed at the end of each

calendar year by his supervisor. The reviews were then submitted to the Department’s

                                                   3
    Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 4 of 37 PageID #:306




Administration for further command review. All of the reviews were approved by the

Department’s Administration.

       20.     All of Szczesny’s performance evaluations were “Exceeds Expectations” except

for his first year on the job when he was ranked as “Meets Expectations” but still ranked number

one for his shift in regard to productivity despite not having a full year of solo patrol.

       21.     Szczesny was awarded the River Forest Police Department Officer of the Year

Award for his performance in 2016 and 2017.

       22.     Szczesny was also named the River Forest Fraternal Order of Police Lodge #46

Officer of the Year for both 2016 and 2017.

       23.     Szczesny also received at least seventeen other (17) Department-awarded

commendations during the course of his employment, including Notable Performance notices, Unit

Citations, Unit Arrest Citations, Honorable Mentions, Investigations Unit Citations, and Letters of

Recognition.

       24.     Szczesny was recognized by outside agencies for his skill and character as well,

receiving awards for his DUI enforcement.

       25.     In 2018, prior to Szczeny’s election as union president, Defendant Chief James

O’Shea authored a letter of recommendation in support of Szczesny’s nomination for the

University of Illinois ACES Alumni Association “Outstanding Young Alumni” award. Defendant

O’Shea wrote, in part, “… Dan has been a positive force for change in our profession and

community… Cooperation, collaboration, and communication are areas where Dan has proven his

value to both the organization and the community.”




                                                  4
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 5 of 37 PageID #:307




       II.       Union Activities

       26.       On June 1, 2018, Szczesny was elected as President of the River Forest Fraternal

Order of Police Lodge #46.

       27.       On June 8, 2018, Szczesny held a union executive board meeting at the Community

Bank in River Forest to introduce himself and his fellow executive board members to the labor

council representatives assigned to River Forest FOP Lodge #46.

       28.       During this meeting, the Executive Board learned that the Village was negotiating

on behalf of the Sergeants to break up the union.

       29.       Upon being elected union president, Defendant O’Shea reached out to Szczesny in

his capacity as union president and encouraged Szczesny to “always bring things to me [Chief

O’Shea] first.” Defendant O’Shea also stated that “informal, sideline dialogue” was always

welcomed.

       30.       As union president, Szczesny advocated for union members in regard to time off

exceptions, shift schedules, officer in charge pay, and compensatory time. Szczesny was also

involved in contract negotiations with the Village.

       31.       In retaliation for his advocacy, Plaintiff was reprimanded for bringing issues to the

Chief and going outside the chain of command, despite the Chief’s directive.

       32.       Defendant Sergeant Labriola screamed at him and called him a “mother fucker,”

and a “piece of shit,” compared him to the previous union president who was forced to resign from

the department, and warned him to be very careful and accused Szczesny of using the union for

personal gain.




                                                   5
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 6 of 37 PageID #:308




       33.     These measures had the effect of chilling Szczesny’s first amendment right to

associate with the union and speak out against instances that violated the contractual bargaining

agreement.

       34.     Szczesny asserted the employee-union representative confidentiality privilege

when Defendant Labriola demanded Szczesny reveal confidential and protected information about

union members who were unhappy with the Department’s administration, policies, and

procedures.

       35.     Defendant O’Shea threatened officers about the amount of grievances that they

filed and discouraged officers from filing more.

       36.     Defendant O’Shea and the Village Administration meddled in union matters to

worsen working conditions, with the express goal of undermining the union’s leadership.

       37.     Defendant O’Shea refused to continue negotiations unless the union executive

board submitted to his demands regarding internal union procedures.

       38.     Defendant O’Shea accused Szczesny and other union executives of acting in “bad

faith” and “tainting” the process. O’Shea demanded that the union re-poll its members or submit

other proof that the union’s information was truthful and accurate.

       39.     In retaliation for the union members negotiating shift assignments, the Village

accused Szczesny and his fellow union board members of “orchestrating a conspiracy” to make

the shift picks so lopsided that the Department Administration could not successfully select shifts.

Defendant O’Shea called the union a “dysfunctional organization” and criticized Szczesny’s

leadership.




                                                   6
    Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 7 of 37 PageID #:309




           III.   Safety and Well-Being Complaints

           40.    On June 18, 2019, Defendant Sergeant Grill sent a Department-wide email advising

all officers that a newly acquired and equipped Dodge Durango squad car (“Car 4”) had been

cleared for patrol use after a “successful road test performed by Officer Humphreys.”

           41.    Defendant Grill’s email detailed multiple features of the vehicle but made no

mention of “Auto Park” software.

           42.    On July 3, 2019 Szczesny was assigned to the vehicle and was unable to get the

vehicle to shift into drive when trying to pull out of a parallel parking space behind the police

station.

           43.    On July 4, 2019, Szczesny was again assigned to Car 4 and was unable to shift the

vehicle into drive and respond to an in-progress police call for service.

           44.    Szczesny researched the problem and determined the “Auto Park” software was the

source of the issue.

           45.    The “Auto Park” software effectively disabled the vehicle, preventing the

transmission from engaging and stopping the vehicle from being shifted into drive.

           46.    On July 4, 2019, Szczesny wrote an email documenting Car 4’s problem. In the

email, Szczesny explained his concerns about the practical effect the “Auto Park” software had on

the vehicle’s performance.

           47.    Szczesny explained public and officer safety concerns for responding to in progress

calls, assisting other officers in distress, or being able to quickly maneuver the vehicle in a potential

ambush attack.

           48.    On July 9, 2019, five days later, Defendant Grill responded to Szczesny’s

Department wide-email and addressed the mechanical purpose of the program. Defendant Grill

                                                   7
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 8 of 37 PageID #:310




went on to summarize information he had allegedly received from the “Program Manager at Fiat

Chrysler” who also advised the program was “working as designed.”

       49.     Shortly thereafter, Defendant Grill sent a Department-wide email with a link to a

YouTube video regarding the “Auto Park” software and extolling the program’s value in ensuring

that officers do not run themselves over with their squad cars.

       50.     Szczesny did not believe either communication by Defendant Grill addressed the

public and officer safety concerns he raised in the original email.

       51.     Car 4 remained in service throughout this time period but saw sporadic use by

officers due to the safety concerns that had been expressed to, but not addressed by, the Department

and Village.

       52.     During this time, more than thirteen officers expressed their concerns to Szczesny,

in his capacity as union president, that the Department had not taken the vehicle out of service and

was ignoring the issues raised. One officer specifically called the car a “death trap,” and stated he

would not be comfortable driving the vehicle until a solution was implemented. Other officers

called the vehicle “dangerous” and a “serious safety risk.” Officers expressed alarm that the

Village would not take the vehicle out of service when its performance was inconsistent and a

represented a danger to public and officer safety.

       53.     On July 15, 2019 Szczesny, acting in his capacity as union president, exchanged

text messages with Defendant Grill stating that the car with the auto park program was unsafe to

use in a law enforcement capacity.

       54.     Via text message Defendant Grill stated, “…personally I don’t think it’s a big deal.”

       55.     Szczesny reiterated his concerns with the program and further advised Defendant

Grill that the program was not working as the manual states it should be.


                                                 8
    Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 9 of 37 PageID #:311




         56.    Defendant Grill responded via text, “I’m not an engineer so I have no idea. My

suggestion is to find a different battle.”

         57.    Szczesny responded via text, “I don’t think officer safety should b [sic] a battle.”

         58.    Defendant Grill responded via text, “I will have a solution that I think will work

relatively soon like this week so I’m just saying pick ur [sic] fights carefully otherwise it’s wasted

time.”

         59.    No solution was implemented within the next week, as Defendant Grill suggested

would happen.

         60.    On or about July 19 or July 26, Szczesny asked Defendant Grill what was being

done to address the vehicle’s issue and where the “solution” he had referenced in text message

was.

         61.    Defendant Grill was non-committal, said he was “working on it,” and that he should

hopefully have something to solve the problem soon.

         62.    On July 23, 2019, Defendant Grill sent an email to the shift supervisors, copying in

Defendants O’Shea and Swierczynski. The email inquired as to why Car 4 hadn’t been “used in a

while and wondering if there was a problem??”

         63.    On July 23, 2019, Defendant O’Shea responded to Defendant Grill’s email and

ordered the midnight supervisor, Sergeant Buckner, to drive the car for the next few months.

Defendant O’Shea cited his concerns for the vehicle’s battery and tire pressure but did not address

the safety issues raised by the presence of the “Auto Park” software.

         64.    On July 23, 2019, Defendant O’Shea again responded to Defendant Grill’s email

and ordered the afternoon supervisor, Sergeant Czernik, personally drive the car for the next thirty

days. In the email Defendant O’Shea criticized officer safety complaints as “some excuses and

                                                  9
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 10 of 37 PageID #:312




some misguided false expertise in handling and performance…” Defendant O’Shea cited his

concern for the vehicle’s battery, alternator, computer, and tires as justification for ordering use of

Car 4.

         65.   On July 25, 2019, Defendant Grill emailed Defendant Swierczynski and then-

Corporal Bowman to order them to use Car 4 every shift going forward. Defendant Grill did not

address the officer safety issues with the vehicle.

         66.   Between July 25, 2019 and August 19, 2019 numerous union members continued

to approach Szczesny and other union board members to express concern about the Department’s

response to the safety issues that were raised about Car 4. Officers were most concerned with

Defendant O’Shea’s decision to order mandatory and around the clock use of the vehicle without

a solution having been implemented.

         67.   Defendant O’Shea told officers that they should click their seatbelts in behind their

backs and they will be able to use the car without issue. This direction is a direct contradiction of

Department policy.

         68.   On August 12, 2019, Officer Balaguer sent a Department-wide email in reply to

Szczesny’s original email reporting the problems with Car 4. Balaguer described her experience

of being unable to respond to an in-progress 15-person fight call due to the “Auto Park” system

activating. There was no response or reply to Balaguer’s Department-wide email.

         69.   On July 18, 2019, the Village ordered seatbelt extenders as a work around to the

problems with Car 4. The seatbelt extenders, which simply required Defendants Grill or O’Shea

to click them into the female end of the seatbelt, sat unutilized from when they arrived on July 21,

2019 until their installation on August 14, 2019 - a period of 24 days.




                                                  10
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 11 of 37 PageID #:313




        70.     Szczesny and the entire Executive Board of the Union, comprised of then-Corporal

Eric Bowman, then-Corporal Anthony Pluto and Officer Ben Ransom, drafted a letter to Defendant

O’Shea to document the concerns of union members regarding the Department and Village’s lack

of concern for public and officer safety.

        71.     All union executive board members expressed support for the letter and provided

constructive feedback during the drafting process.

        72.     On August 15, 2019, the draft of the letter was shared with the union’s labor

representative, Bruce Wisniewski. Wisniewski provided feedback, comments, and edits.

        73.     Wisniewski stated, “I reviewed the letter to ADM regarding car #4. Your draft is

perfectly acceptable. However having said that I have attached some suggestions. Truly

suggestions.”

        74.     Another round of edits was completed pursuant to feedback offered by Wisniewski

and the entirety of the union board. The final draft was circulated on August 15, 2019 and approved

thereafter.

        75.     On August 19, 2019, the letter, printed on FOP letterhead and attested to by the

entire union board, was submitted to Defendant O’Shea in a sealed envelope and slid beneath his

office door.

        76.     The letter was directly addressed to Defendant O’Shea both on the outside of the

envelope and in its greeting in the body of the letter.

        77.     The letter was labeled as “From: FOP Lodge #46 Executive Board.”

        78.     The letter did not rebut that Defendants O’Shea and Grill eventually implemented

a work around, but rather expressed the union’s concern with the way in which the situation was




                                                  11
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 12 of 37 PageID #:314




handled; mainly ordering officers to use a vehicle that posed a safety risk to themselves and the

public.

          79.   On or about August 20, 2019, Defendant O’Shea circulated and shared the union

letter with members of the Village Administration including then-Village Administrator Eric Palm

and Defendant Scheiner.

          80.   On August 20, 2019, Defendant Grill posted a five-page memorandum in Roll Call

on the union cork board. The memorandum was tacked through the center of the “Police Officer’s

Bill of Rights.” Grill’s memorandum claimed that Defendant O’Shea and the Administration were

focused on the safety of officers from the moment the issue with Car 4 was reported.

          81.   The memorandum ignored and ridiculed officer complaints, downplayed the issue,

failed to address the lack of timely response on the work around that Defendant O’Shea decided

to implement to remedy the car’s problem. Additionally, in the memorandum, Defendant Grill

personally attacked the leadership of the union in his memorandum, which was issued on

department letterhead.

          82.   On information and belief, Car 4 has continued to have issues related to the “Auto

Park” program and the installed aftermarket seatbelt extenders. These problems include the vehicle

continuing to become disabled, as Szczesny and other officers had originally reported. The vehicle

has since been taken out of service on multiple occasions due to the faulty and ineffective solution

that Defendants O’Shea and Grill implemented and ongoing problems with the “Auto Park”

program and the vehicle’s seatbelts.

          83.   On or about August 21, 2019, the union executive board made the collective

decision to post a copy of the letter on the union cork board in Roll Call.




                                                 12
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 13 of 37 PageID #:315




       84.     On or about August 21, 2019, Szczesny was approached by Sergeant Buckner in

Roll Call. Sergeant Buckner asked Szczesny if he was going to apologize to Defendant Grill or

O’Shea for the union letter. Sergeant Buckner told Szczesny, “They are going to make this one

really hurt” and that “this is going to be very painful for you.”

       85.     On August 23, 2019, Szczesny personally emailed Defendant O’Shea, seeking a

meeting to address the issues between the Administration and the Union. Defendant O’Shea never

acknowledged or responded to the email.

       86.     Szczesny also filed a complaint with Dodge Motor Company regarding the function

of the auto park feature.

       IV.     Pattern of Retaliatory Conduct

       87.     On or about August 20, 2019, one day after the union letter was sent, Defendant

Labriola falsely accused Szczesny of inaccurately reporting on a blind photo lineup that Szczesny

conducted on Defendant Labriola and Sergeant Glen Czernik’s orders on August 19, 2019 (River

Forest Case Number 19-01195).

       88.     On August 22, 2019, Szczesny received another hostile email from Defendant

Labriola regarding the photo lineup and a DUI/traffic crash case (19-00412) that Szczesny had

assisted on. Szczesny responded pointing out that the photo lineup was handled correctly.

       89.     On August 23, 2019, Szczesny received an email from Defendant Labriola accusing

Szczesny of putting false information into a police report. On August 23, 2019, Defendant O’Shea

sent an email to the entire union executive board via department email. Defendant O’Shea’s email

demanded the retraction of the union letter. Defendant O’Shea wrote, “You, as the executive board

members of the board and authors of the letter, will have until Monday at 5pm to retract your letter,

apologize, and ask appropriately for a meeting with the vehicle officer and Chief of Police.”


                                                 13
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 14 of 37 PageID #:316




       90.     On August 23, 2019, Szczesny submitted the collective response of the union

executive board via email to Defendant O’Shea. The email was conciliatory in nature, but the

union executive board stood by the issues raised in the union letter. The email also referenced a

formal request for a Labor-Management Meeting, which was submitted by Wisniewski to

Defendant O’Shea.

       91.     On August 25, 2019, members of the union executive board met to discuss a

response to the Chief’s email.

       92.     Defendant O’Shea acknowledged the email on August 29, 2019 and stated, “I have

spoken a few times with Bruce.” O’Shea never accepted the Labor-Management meeting request

submitted by the Labor Council, Szczesny’s personal request to meet, or the collective union

executive board’s request to meet.

       93.     On numerous occasions, Defendants Swierczynski and O’Shea pressed Szczesny

to reveal to them the names of officers who complained about the vehicle. Szczesny responded in

email with some information of underlying facts but stated that he believed the communications

were subject to employee-union representative privilege.

       94.     Defendant O’Shea made Defendant Scheiner aware that Szczesny would not

“provide information regarding complainants who had issues with the vehicle and that he either

failed to provide the information or refused to provide the information.”

       95.     Defendant Scheiner was aware that Szczesny had invoked union-privilege

regarding the names of and his communications with those complainants, and that Defendants

Swierczysnki and O’Shea were recommending discipline because of this invocation of privilege.




                                                14
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 15 of 37 PageID #:317




          96.    Defendant Scheiner later agreed to and supported a formal investigation of

Szczesny based upon his knowledge of privileged union complainants and their communications

regarding the Department’s untimely response to Car 4’s auto-park malfunctions.

          97.    Defendant Scheiner, in conjunction with Defendant O’Shea and Eric Palm, made

the decision to retain counsel for the purpose of formally investigating and interrogating Szczesny

and other union board members for their knowledge of and role in the August 19, 2019 union

letter.

          98.    On August 26, 2019, Defendant O’Shea met with Wisniewski and demanded that

the union retract the letter or internal investigations into the union board will be initiated.

Defendant O’Shea told Wisniewski that Szczesny was going to be investigated for suspicion of

lying in the union letter and in police reports, and that Szczesny should quit the Department.

          99.    On August 29, 2019, Defendant Swierczynski responded to Szczesny’s emails

regarding the names of the complainants in a threatening and retaliatory manner. Defendant

Swierczysnki wrote, in part, “[y]ou do not have the authority to infer or state that I am violating

an Illinois law regarding privileged information.” Defendant Swierczynski continued, writing, “In

addition, it fully provides as factual basis that you have provided false, misleading and half-truths

in response to my multiple inquires.” Defendant Sweirczynski ended the email by writing,

“Besides acknowledging receipt of the email, there will be no more emails/memos between you

and me on these matters. I will be reviewing your responses and other available information. I

will be making recommendations to the Chief of Police.”

          100.   Defendant O’Shea threatened he would report to the Cook County State’s

Attorney’s Office, the law school Szczesny was attending, the Law Enforcement Training and

Standards Board, and the Illinois Bar Association that Szczesny was untruthful. Defendant O’Shea


                                                 15
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 16 of 37 PageID #:318




told Wisniewski he would see that Szczesny was issued a “Brady Letter” and that Szczesny will

receive “Gigglio treatment” as well. Defendant O’Shea told Wisniewski that he was not certain if

Szczesny would even be able to become an attorney unless the union retracted the letter and

Szczesny quit. Defendant O’Shea stated that if Szczesny resigned, the other members of the union

executive board would be spared further discipline.

       101.    On August 28, 2019, Defendant O’Shea and Wisniewski spoke on the telephone.

Defendant O’Shea again threatened to discipline Szczesny up to and including termination for the

union letter, and again stated that Szczesny could spare his fellow union board members from

further discipline over the letter by resigning from the Department. Defendant O’Shea told

Wisniewski he could “sacrifice one to save five.”

       102.    Defendant O’Shea stated if the union executive board did not comply with his

demands, he would initiate internal investigations.

       103.    On August 29, 2019, Defendant O’Shea sent a reply email to Szczesny and the

other union board members within the email thread titled, “FOP Correspondence of 19 August

2019.” O’Shea’s email notified Szczesny and the other board members that O’Shea would “be

working with the Village Administrator’s Office and the Village’s lead labor attorney to make

decisions on what further actions and responses will be taken or initiated.” At the time, Defendant

Scheiner was part of the Village Administrator’s Office as both the Assistant Village Administrator

and the Director of Human Resources.

       104.    On or about August 29, 2019, Officer Matt Landini, who was serving as sergeant-

at-arms and was a member of the union executive board, approached Szczesny and advised him

he was resigning from the board. Landini cited his deteriorating quality of life and fear for his job

as reasons for stepping down.


                                                 16
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 17 of 37 PageID #:319




       105.    Executive board member Ransom wrote a letter claiming he did not support the

union letter when it was issued. Ransom advised Szczesny that he did so because he was in fear of

his job and specialty position and wrote the letter due to pressure exerted by Defendant O’Shea.

       106.    On August 31, 2019, the Sergeants of the police department – Swierczynski,

Labriola, Grill, Buckner, and Czernik authored and publicly posted a two-page letter personally

attacking the union executive board. Szczesny was the main subject of the letter and was the only

union executive board member personally named in the letter.

       107.    On or thereabout August 30, 2019, the Sergeant’s letter attacking the union and

union board – written and signed in their official capacities as Sergeants of the River Forest Police

Department – was forwarded by Defendant Labriola to Village Administrator Palm, Defendant

Scheiner, and Defendant O’Shea.

       108.    On September 10, 2019, Defendant O’Shea wrote Wisniewski an email stating “…

we will be moving forward with actions by the end of the week… these are very serious

indiscretions that Officer Szczesny and other patrol officers have committed.”

       109.    Defendant O’Shea also made comments to Wisniewski that the Board of Police and

Fire Commissioners was “made up of lawyers” and who were very interested in Szczesny

appearing before them regarding “his issues.”

       110.    At all stages of the process, Szczesny repeatedly told Wisniewski and Attorney

Bailey that he wished to be included in any meetings, conversations, and email chains with

Defendant O’Shea or representatives of the Village. Defendant O’Shea and/or the Village’s

representatives refused to allow Szczesny to participate and refused to meet with Wisniewski if

Szczesny was present.




                                                 17
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 18 of 37 PageID #:320




       111.    Szczesny also requested to see the specific allegations of wrongful conduct being

made against him. None were ever provided.

       112.    On September 17, 2019, Wisniewski went to the Village to meet with Defendant

O’Shea at a one on one meeting to discuss ending the conflict with a peaceful resolution. Defendant

O’Shea met with Wisniewski and continued to insist on the retraction of the union letter,

Szczesny’s resignation, and lengthy suspensions based on alleged lying for the other executive

board members. Wisniewski left the meeting with no resolution.

       113.    On September 18, 2019, Defendant O’Shea pulled Wisniewski to the side after the

completion of a contract negotiation meeting to discuss disciplinary issues pending against the

union executive board members as a result of the letter. Defendant O’Shea continued to insist on

Szczesny’s resignation and stated there would be lengthy suspensions for executive board

members Bowman and Pluto.

       114.    Defendant O’Shea claimed that investigations into the executive board would be

launched at the end of the week unless the board complied with his demands.

       115.    In exchange for Szczesny’s resignation, the Village offered to pay Szczesny’s pay

and benefits, the Village agreed to accept a non-admissions clause where Szczesny admitted to no

wrong-doing and the Village would declare that there are no pending investigations accusing

Szczesny of any wrongdoing, confirming nothing will be placed now or in the future in Szczesny’s

personnel file regarding alleged investigations. The proposal also stated the Village would only

provide inquiring prospective employers Szczesny’s final position, rate of pay, and dates of

employment.




                                                18
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 19 of 37 PageID #:321




       116.    Defendant Scheiner was aware of Defendant O’Shea’s communications with

Wisniewski regarding discipling and investigating Szczesny and other union board members

because of their August 19, 2019 union letter.

       117.    On September 30, 2019, the Village supplied a final “Separation Agreement” offer

that did not reflect any of the terms discussed, but required Plaintiff to resign and release claims

against the Defendants.

       118.    Defendant Scheiner knew of and sanctioned the Village’s attempts to force

Szczesny to sign the “Separation Agreement” and “expected” Szczesny to sign the agreement in

lieu of termination.

       119.    Szczesny refused to enter into an agreement with the Village, but on October 1,

2019, after months of threats, retaliation, and duress, Szczesny submitted his letter of resignation,

effective that day.

       120.    After Szczesny’s resignation, the Village continued to retaliate against other

executive board members. This retaliation included demoting both executive board members from

the rank of Corporal down to Officers.

       121.    In January of 2020, executive board members were served with “Notices of

Investigation” by the Village regarding the union letter. The Village retracted those notices after

the FOP Labor Council threatened to file unfair labor practices charges should the Village proceed.

       V.      Post-Employment Actions Taken by Defendants

       122.    On October 7, 2019, Szczesny requested a copy of his personnel file.

       123.    On October 8, 2019, Defendant Scheiner replied with an accounting of the final

payout, an offer to provide a full and accurate accounting of his belongings, and acknowledgement

of Szczesny’s request for his personnel file.


                                                 19
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 20 of 37 PageID #:322




       124.    Szczesny’s personnel file was not made available within seven business days as

required by the Illinois Personnel Record Review Act.

       125.    Szczesny did not receive his personnel file until October 28, 2019.

       126.    Szczesny reviewed the personnel file and saw a memorandum written by Defendant

O’Shea to Defendant Scheiner that included false allegations and misrepresentations.

       127.    The memorandum falsely stated that Szczesny had been the subject of three internal

investigations (19-01, 19-02, and 19-03) that began in August of 2019. The memorandum was

dated October 2, 2019, the day after Szczesny’s resignation had taken effect. Szczesny was never

served with any investigations in August 2019.

       128.    Defendant Scheiner had already been informed of Szczesny’s resignation on

October 1, 2019 by Defendant O’Shea and knew the information stating Szczesny was on

Administrative Leave on October 2, 2019 was false.

       129.    Defendant Scheiner, acted in both her capacity as Assistant Village Administrator

and as Director of Human Resources when she knowingly, intentionally, and falsely approved of

listing Szczesny as having been placed on Administrative Leave on October 2, 2019 both in the

memorandum, and in the Village’s payroll system.

       130.    Defendant Scheiner also knew that Szczesny had not been served with any notices

of investigation or interrogation at any point in time.

       131.    Defendant Scheiner knowingly and intentionally accepted the memorandum from

Defendant O’Shea which was dated October 2, 2019. Defendant Scheiner knowingly and

intentionally placed the false document in Szczesny’s personnel file.




                                                 20
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 21 of 37 PageID #:323




        132.   In total, the Village knowingly, intentionally and falsely included several pieces of

paperwork in his personnel file falsely stating that Szczesny had been placed on “Administrative

Leave” on October 2, 2019 – after he no longer worked there.

        133.   When the final accounting of his last paycheck was finally provided to Szczesny, it

included a day of pay for Administrative Leave on October 2, 2019.

        134.   Once Szczesny learned of the Village’s maneuver, he returned the Administrative

Leave day of pay via certified check and asked the Village to correct their records to reflect he was

no longer employed there on October 2, 2019.

        135.   Defendant Scheiner knowingly and intentionally collected false and misleading

documents from Defendant O’Shea and James Greenwood to place in Szczesny’s personnel file

during this time. Defendant Scheiner accepted materials allegedly dating from as far back as 2013

without questioning why such materials had never been presented to her before.

        136.   Defendant Scheiner knowingly and intentionally removed, omitted, or otherwise

failed to include other awards, performance reviews, or commendations in Szczesny’s personnel

file that Szczesny had earned during his tenure with the Village.

        137.   Defendant Scheiner did so in an attempt to negatively skew Szczesny’s file and

make him appear to be a bad candidate for employment if a future employer were to request the

file.

        138.   Defendant Scheiner has engaged in a pattern and practice of collecting adverse

materials and adding said materials to the personnel files of union board members.

        139.   On November 1, 2019, Szczesny had an interview with the Crystal Lake Police

Department regarding employment as a full-time, sworn police officer.




                                                 21
    Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 22 of 37 PageID #:324




        140.    On November 4, 2019, a representative of Crystal Lake went to the Village of River

Forest for the purpose of conducting a background investigation on Szczesny.

        141.    Crystal Lake’s representative met with a representative of the Village of River

Forest1 who falsely claimed that Szczesny was the subject of three internal investigations that had

been started in August of 2019. The representative of the Village told Houlihan those internal

investigations ceased on October 2, 2019.

        142.    The representative of the Village falsely told Crystal Lake that Szczesny had lied

in a police report.

        143.    The representative of the Village falsely told Crystal Lake that notice of

investigations would be served on Szczesny in October [2019].

        144.    The representative of the Village falsely told Crystal Lake that the Cook County

State’s Attorney’s Office was dropping all Szczesny’s active cases.

        145.    Szczesny has been subpoenaed multiple times since the end of his employment with

the Village and has appeared in court for ongoing cases and continues to appear in court for his

cases as of the date of this filing.

        146.    The representative of the Village also falsely stated that Szczesny “did not make

good” on repaying officers who had worked for him.

        147.    On November 15, 2019, Szczesny contacted the Village through his attorney via a

letter to object to the false and misleading documents the Village had added to Szczesny’s file

post-employment.




1
 The name is redacted in the information received by Szczesny through the Freedom of Information Act,
but upon information and belief, the representative was Defendant Chief O’Shea.
                                                 22
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 23 of 37 PageID #:325




        148.   In the letter, Szczesny asked for the removal of the disputed documents or the

attachment of a rebuttal, which was included in the letter.

        149.   The Village refused to remove or correct the false documents until December 9,

2019.

        150.   The Village was asked to provide another copy of Szczesny’s personnel file at that

time to ensure that the documents were in fact removed.

        151.   Szczesny was alerted on November 20, 2019 that he was being dismissed from the

hiring process with the Village of Crystal Lake due to the information provided by the Village

during the background investigation.

        152.   Szczesny also applied to the Oak Brook Police Department regarding employment

as a full-time, sworn police officer.

        153.   Szczesny tested with the department and was third on the hiring list. Szczesny

entered into the hiring process shortly thereafter.

        154.   During the hiring process, the third-party background investigator assigned to the

case, Mike O’Malley, traveled to River Forest and met with Defendant Scheiner and Sara Phyfer,

the Deputy Village Clerk.

        155.   O’Malley went to the Village to perform a background check on Szczesny.

        156.   Defendant Scheiner knowingly and intentionally showed O’Malley the false

memorandum from Defendant O’Shea dated October 2, 2019 that stated Szczesny had been placed

on Administrative Leave at the time of his investigation, notified to appear for an interrogation,

and placed under investigation.




                                                 23
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 24 of 37 PageID #:326




         157.   Defendant Scheiner knowingly and intentionally showed O’Malley false

documents pertaining to alleged internal investigations 19-1, 19-2, and 19-3, which O’Malley

summarized in his report.

         158.   Internal investigation 19-1 was allegedly an investigation into Szczesny for failing

to provide the names and complaints of officers regarding the Village’s handling of car 4’s safety

issue.

         159.   Internal investigation 19-2 was allegedly an investigation into a “Possible Violation

of US Code 1983” and falsely accused Szczesny of submitting a false police report.

         160.   Internal investigation 19-3 was allegedly an investigation into the public posting of

an “eight page derogatory letter that was posted in the roll call room.” The summary also stated,

“[t]he letter was reportedly signed as if it was from the FOP, but the investigation revealed that it

was Mr. Szczesny and two other officers were the authors of the letter and not an official

correspondence between the union and police management.”

         161.   The summary of 19-3 also stated that, “[t]he administration felt that the letter

contained an unwarranted personal attack, harassment, and malicious propaganda.”

         162.   O’Malley’s report also contained references to false claims by the Village that

“between August 26, 2019 and September 15, 2019 the Village made attempts to meet with Mr.

Szczesny. There were several delays in scheduling meetings due to circumstances causing the FOP

Business Agent, Mr. Bruce Wisniewski, being able to present Mr. Szczesny to a meeting for

discussions or formal interviews.”

         163.   O’Malley’s report lists the allegations as “integrity violations,” “lying in his official

capacity,” “unreasonable use of discretion,” and “failure to in his obedience to an order.”

         164.   All of Szczesny’s other background summaries in O’Malley’s report are positive.


                                                   24
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 25 of 37 PageID #:327




       165.    On January 14, 2020, Szczesny was notified via email by Kathy Koubek, the

Administrative Coordinator of the Oak Brook Police Department, that he was being disqualified

from the hiring process due to his “failure to pass the character and background requirement of the

testing process.”

       166.    On December 24, 2019, the Village finally provided Szczesny with an updated copy

of his personnel file pursuant to his November 15, 2019 request.

       167.    The new copy of the personal file included the addition of approximately seventy-

two additional pages of previously unseen disciplinary documents, email chains, and other petty

attempts to besmirch Szczesny’s character and quality of work.

       168.    The documents included in the new personnel file were not documents that are

typically included in personnel files and were not part of the file when he reviewed it on previous

occasions. The documents violated both the union contract, police department general orders, and

the Illinois Personnel File Review Act.

       169.    The documents in the file were cherry picked to make Szczesny look bad to any

prospective employers. None of the commendations that he received or email chains

complimenting his work were included in the file.

       170.    The documents either lacked context, were an effort to disparage Szczesny, or were

documents that had never been presented to Szczesny and were either false or misleading.

       171.    On February 19, 2020, Szczesny, by and through his attorney, submitted a rebuttal

and supplement documents that were either removed or excluded from his personal.

       172.    The Village failed to acknowledge or attach the rebuttal and supplement

documents.




                                                25
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 26 of 37 PageID #:328




        173.    On May 22, 2020, Szczesny contacted Defendant Scheiner via email and again

requested a complete copy of his personnel file.

        174.    On May 29, 2020 Defendant Scheiner supplied Szczesny with an electronic copy

of his personnel file. That file did not include the supplemental documents that Szczesny had

attached to his rebuttal.

        175.    On June 1, 2020, Defendant Scheiner finally provided a copy of Szczesny’s

personnel file that included the full rebuttal and supplemental documents.

        176.    Defendant Scheiner knowingly and intentionally violated the Illinois Personnel

Records Review Act when she failed to either provide Szczesny with a copy of his file within

seven (7) working days of his request and/or attach rebuttal documents submitted by Szczesny.

        177.    Szczesny has been disqualified or passed up for employment by at least three police

departments.

        178.    In December 2021, Szczesny graduated from law school, applied for admission to

the Illinois Bar, and applied to take the Illinois Bar Exam. As part of this process, Szczesny

completed numerous forms including forms requiring details of former employment and

employers.

        179.    On December 7, 2020, Szczesny completed and submitted his application.

        180.    On March 4, 2021, Szczesny’s application was downloaded by the Admissions

Office and the office began processing the application.

        181.    On April 1, 2021 Counsel Yvette Heintzelman for the Village called Szczesny’s

counsel and advised her that the Illinois Board of Admissions to the Bar was seeking information

about Szczesny’s employment at the Village. Heintzelman stated that a non-response from the

Village would “not be good” for Szczesny’s application.

                                                26
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 27 of 37 PageID #:329




       182.    On April 2, 2021 Heintzelman forwarded Szczesny’s counsel a letter from the

Illinois Board of Admissions to the Bar requesting information about Szczesny’s employment at

the Village of River Forest. The letter was dated March 1, 2021.

       183.    On April 6, 2021 Szczesny was notified by the Illinois Board of Admissions to the

Bar that he had successfully passed the Illinois Bar Exam.

       184.    On April 6, 2021, Szczesny also received a letter via the Bar Commission’s online

portal from the Illinois Board of Admissions to the Bar stating his “character and fitness

application contains one or more matters of concern to the Board and Committee on Character and

Fitness.” In the letter, Szczesny was referred to the Committee on Character and Fitness for a

mandatory interview to be approved to be barred.

       185.    That day Szczesny called his bar processor, Tara Henrikson, via telephone and

spoke to her about the referral of his application to the Committee on Character and Fitness.

Henrikson advised him that the referral was due to the Village of River Forest’s refusal and failure

to respond to numerous inquiries from the Board of Admissions to the Bar on the course of the last

month. Henrickson advised Szczesny she had called the Village at least ten times and sent three

hard copies of letters seeking to verify Szczesny’s employment there with no response.

       186.    On April 16, 2021, Szczesny was forced to attend and participate in a Character

and Fitness Hearing due to the Village’s knowing and intentional efforts to sabotage his ability to

be barred. Defendant Scheiner, acting as both the Village’s Director of Human Resources and the

now-promoted Acting Village Administrator, was responsible for both the decision to ignore the

Board of Admissions to the Bar and failure to provide complete and truthful information when

requested.

       VII.    Policy, Custom, Or Pattern of Retaliation Against Union Executives


                                                27
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 28 of 37 PageID #:330




        187.    The Village has a policy, custom, or pattern of targeting union executive board

members for harsher disciplinary measures by Sergeants, the Department Administration, and the

Village Administrations.

        188.    In 2015, then-union president Pate and other members of the executive board

brought forth union member complaints regarding officer safety at the execution of a search

warrant. In retaliation for those complaints, Defendant O’Shea initiated an internal investigation

into the union that resulted in the forced resignation of union president Pate, and lengthy

suspensions for fellow union executive board members Pluto and Cromley.

        189.    Cromley and Pluto repeatedly warned Szczesny and other members of the

Department that Defendant O’Shea disliked union stewards and would attempt to undermine and

discipline them to intimidate those employees.

        190.    A veteran officer warned Szczesny to be careful when standing up for union

members and their rights and interests because the administration will “retaliate,” “bully,”

“harass,” and “target” him for being a union steward.

        191.    Swierczynski warned Szczesny that he needed to be extremely careful in his role

as union president because the Chief will try to get him. Swierczynski warned Szczesny that he

had a target on his back.

        192.    On December 20, 2018, Sergeant Buckner issued Szczesny a “Notable Performance

Counseling,” which purported to be a summary of a conversation between Buckner and Szczesny

from earlier in the shift.

        193.    Szczesny read the document and concluded that it was inaccurate. Szczesny asked

for additional time to review the document when he returned for duty that night, as it was after




                                                 28
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 29 of 37 PageID #:331




6:30 a.m. and his shift had concluded. Buckner said that Szczesny must sign the document

immediately because the “boss wants this today,” referencing Defendant O’Shea.

        194.    Szczesny reluctantly signed the document under duress, but immediately emailed

Buckner after walking out of the police department to express his concern with what had occurred.

In his email, Szczesny requested that Buckner not submit the document due his lack of concurrence

as to its content.

        195.    Upon returning to work at 11 p.m. on December 20, 2018, Szczesny asked to speak

with Buckner regarding what had occurred that morning. During the conversation Buckner told

Szczesny, “Don’t you know how this works? You’re union president, you’re going to get it

harder.”

        196.    On May 15, 2019, Sergeant Buckner called Szczesny into the sergeant’s office and

advised him that Defendant Labriola had sent her an email regarding Szczesny’s physical

appearance and timeliness in felony court on May 10, 2019. Defendant Labriola made allegations

regarding the time that Szczesny arrived at court, that Szczesny was out of uniform, and that

Szczesny was wearing a baseball cap when he arrived.

        197.    Szczesny advised Buckner that the claims Defendant Labriola made were untrue,

and that he felt as if this was ongoing harassment and retaliation based on Szczesny’s role in the

union and union activities.

        198.    Buckner reminded Szczesny that due to his position as union president he should

“expect to get harder from the bosses and the Department.”

        199.    On August 8, 2019, Szczesny was assigned to “Driving Training” on August 14,

15, and 16 by Sergeant Swierczynski. This re-assignment was made on extremely short notice –




                                               29
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 30 of 37 PageID #:332




outside of Department norms – and with the knowledge that Szczesny was attending law school,

and that it would likely disrupt his class schedule.

                                             COUNT I

                          (42 U.S.C. § 1983 First Amendment Retaliation
                                      Against All Defendants)

        200.    Plaintiff realleges, adopts, and incorporates the preceding paragraphs as though

fully set forth herein.

        201.    Defendants unlawfully retaliated against Plaintiff for the exercise of his rights under

the First Amendment. The First Amendment protects a wide spectrum of free speech and

association, including a public employee's right to speak freely, to advocate ideas, to associate with

others, and to petition his government for redress of grievances.

        202.    By associating with the union and exercising his rights as a union executive to

advocate for officer safety and criticize the department’s response to an officer safety issue, and

by associating with others involved in the union, Plaintiff was engaged in the exercise of his rights

under the First Amendment.

        203.    Defendant O’Shea engaged in threatening and retaliatory conduct against the

executive board of the union based on their engagement in protected and concerted activities for

the mutual aid and protection of their fellow members.

        204.    Defendant O’Shea attempted to discourage, coerce, and undermine the union

executive board from standing by their letter.

        205.    Defendants intentionally subjected Plaintiff to unequal and retaliatory treatment by

retaliating against Plaintiff and other union executives as set forth above.




                                                  30
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 31 of 37 PageID #:333




        206.    Defendants’ actions reflect a policy, custom, or pattern of official conduct of

engaging in and condoning retaliation against individuals based in violation of the First

Amendment.

        207.    Defendant O’Shea, as the Chief of Police, was the final decisionmaker in the

retaliation against Plaintiff.

        208.    The actions of Defendants against Plaintiff violated his rights guaranteed under the

First Amendment to the United States Constitution and 42 U.S.C. § 1983.

        WHEREFORE, Plaintiff seeks the following relief:

           a. All wages and benefits Plaintiff would have received but for the retaliation,
           including but not limited to back pay, front pay, future pecuniary losses, and pre-
           judgment interest;

           b.   Compensatory damages in an amount to be determined at trial;

           c. A permanent injunction enjoining the Defendants from engaging in the retaliatory
           practices complained of herein;

           d. A permanent injunction requiring that the Defendants adopt employment practices
           and policies in accord and conformity with the requirements of the Civil Rights Act of
           1871, 42 U.S.C. § 1983, and further requiring that Defendants adopt and initiate
           effective remedial actions to ensure equal treatment and non-retaliation of employees;

           e. A declaratory judgment that Defendants’ actions violate the First Amendment to
           the United States Constitution;

           f. The Court retain jurisdiction of this case until such time as it is assured that the
           Defendants have remedied the policies and practices complained of herein and are
           determined to be in full compliance with the law;

           g.   Punitive damages as allowed by law as against the individual Defendants only;

           h.   An award of reasonable attorneys’ fees, costs, and litigation expenses; and

           i.   Such other relief as the Court may deem just or equitable.




                                                 31
    Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 32 of 37 PageID #:334




                                              COUNT II2

                                       Defamation per se
               (Against Defendants Village of River Forest, O’Shea, and Scheiner)

        209.    Plaintiff realleges, adopts, and incorporates the preceding paragraphs as though

fully set forth herein.

        210.    Defendants knowingly and willfully caused or participated in the publication of

statements that were false and without any foundation or basis as there is no evidence to

substantiate the statements.

        211.    Defendants made these defamatory and slanderous statements regarding Plaintiff

to third parties with malicious intent and for the purpose of attacking Plaintiff’s character and

credibility.

        212.    The nature and substance of the false statements imputed to Plaintiff the violation

of laws.

        213.    The nature and substance of the false statements imputed to Plaintiff an inability to

perform or a lack of integrity in the discharge of his duties as a police officer.

        214.    The nature and substance of the false statements prejudiced Plaintiff and imputed

to Plaintiff a lack of ability in his profession.

        215.    Defendants made the false statements with the direct intent to injure Plaintiff or in

reckless disregard of the Plaintiff’s rights and the resulting consequences.

        216.    Defendants made the false statements with actual malice, with knowledge that it

was false or with reckless disregard of its truth.


2
  Plaintiff amends his Complaint in accordance with the Court’s decision of June 7, 2021. Plaintiff
incorporates and references Count II from the previous Complaint and preserves the Count for
appeal but does not pursue it in his Amended Complaint.

                                                     32
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 33 of 37 PageID #:335




        217.    As a result of the false statements made by Defendants, Plaintiff has suffered

economic loss, mental suffering, personal humiliation, impairment of personal and professional

reputation and standing in the community.

        WHEREFORE, Plaintiff seeks the following relief:

            a. All wages and benefits Plaintiff would have received but for the retaliation,
            including but not limited to back pay, front pay, lost future wages, future pecuniary
            losses, and pre-judgment interest;

            b. Compensatory damages in an amount to be determined at trial;

            c. Punitive damages as allowed by law;

            d. An award of reasonable attorneys’ fees, costs, and litigation expenses; and

            e. Such other relief as the Court may deem just or equitable.

                                            COUNT III

                (Intentional Interference with Prospective Economic Advantage
               Against Defendants Village of River Forest, O’Shea, and Scheiner)

        218.    Plaintiff realleges, adopts, and incorporates the preceding paragraphs as though

fully set forth herein.

        219.    Plaintiff had a reasonable expectation of entering a valid business relationship with

the Village of Chrystal Lake and/or the Oakbrook Police Department.

        220.    Defendants were aware of Plaintiff’s expectancy to enter into a business

relationship with these Departments as the departments contacted Defendants O’Shea and Scheiner

about the prospective business relationship.

        221.    Defendants O’Shea and Scheiner purposefully and intentionally interfered with

Plaintiff’s prospective business relationships by providing false and misleading information to

Oakbrook and Chrystal Lake about Plaintiff.



                                                 33
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 34 of 37 PageID #:336




       222.    As a result of Defendants’ interference Plaintiff did not obtain the business

relationships with Chrystal Lake, Oakbrook, or other police departments to which he applied.

       223.    Plaintiff has suffered harm to his professional reputation, integrity, and harm,

damages, lost wages, pain, suffering, emotional distress, embarrassment, and humiliation.

       WHEREFORE, Plaintiff seeks the following relief:

           a. All wages and benefits Plaintiff would have received but for the retaliation,
           including but not limited to back pay, front pay, lost future wages, future pecuniary
           losses, and pre-judgment interest;

           b. Compensatory damages in an amount to be determined at trial;

           c. Punitive damages against individual Defendants as allowed by law;

           f. An award of reasonable attorneys’ fees, costs, and litigation expenses; and

           g. Such other relief as the Court may deem just or equitable.

                                           COUNT IV

                             (Illinois Personnel Record Review Act
                           against Defendant Village of River Forest)

       224.    Plaintiff repeats and realleges the preceding paragraphs against Defendant Village

of River Forest as though fully set out herein.

       225.    On October 7, 2019, Szczesny requested a copy of his personnel file pursuant to

the Illinois Personnel Record Review Act, 820 ILCS 40/1 et seq. (“IPRRA”).

       226.    Szczesny did not receive his personnel file until October 28, 2019.

       227.    On or about May 26, 2021, Defendant Scheiner admitted under oath that the Village

of River Forest did not comply with the timeliness requirements of the Act.

       228.    Szczesny reviewed the personnel file and saw a memorandum written by

Defendants O’Shea to Scheiner that included false allegations and misrepresentations.



                                                  34
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 35 of 37 PageID #:337




        229.    The memorandum falsely stated that Szczesny had been the subject of three internal

investigations (19-01, 19-02, and 19-03) that began in August of 2019.

        230.    The memorandum was dated October 2, 2019, the day after Szczesny’s resignation

had taken effect.

        231.    The Village also included paperwork in his personnel file falsely stating that

Szczesny had been placed on “Administrative Leave” on October 2, 2019 – after he no longer

worked there.

        232.    On November 15, 2019, Szczesny contacted the Village through his attorney via a

letter to object to the false and misleading documents the Village had added to Szczesny’s file

post-employment.

        233.    In the letter, Szczesny asked for the removal of the disputed documents or the

attachment of a rebuttal, which was included in the letter.

        234.    The Village refused to remove or correct the false documents until December 9,

2019.

        235.    The Village was asked to provide another copy of Szczesny’s personnel file at that

time to ensure that the documents were in fact removed.

        236.    Defendants gave false information pertaining to alleged internal investigations to

Szczesny’s prospective employers.

        237.    On December 24, 2019, the Village finally provided Szczesny with an updated copy

of his personnel file pursuant to his November 15, 2019 request.

        238.    The new copy of the personal file included the addition of approximately seventy-

two additional pages of previously unseen disciplinary documents, email chains, and other petty

attempts to besmirch Szczesny’s character and quality of work.

                                                35
   Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 36 of 37 PageID #:338




       239.     The documents included in the new personnel file were not documents that are

typically included in personnel files and were not part of the file when he reviewed it previously

in October. The documents violated both the union contract, police department general orders, and

the Illinois Personnel File Review Act.

       240.     Because Defendants failed to timely produce his personnel file as required by the

IPRRA, then manipulated his personnel file to include false and misleading documents in his

personnel file, Plaintiff was forced to file a complaint with the Illinois Department of Labor

(“IDOL”) for this violation. Plaintiff exhausted his administrative remedies prior to filing his

Complaint.

       241.     As a result of Defendant’s violations of the Illinois Personnel Record Review Act,

Plaintiff has suffered harm to his professional reputation, integrity, and harm, damages, lost wages,

pain, suffering, emotional distress, embarrassment, and humiliation.

       WHEREFORE, Plaintiff prays for judgment against Defendant for the following: an

adverse inference against Defendant for violating the IPRRA and its willful manipulation of

documents contained in Plaintiff’s personnel file, actual damages, award $200 per violation plus

costs, reasonable attorney's fees, and actual damages for a willful and knowing violation of this

Act, and award Plaintiff any and all other relief to which he may be entitled.

                                          JURY DEMAND

              Plaintiff demands trial by jury on all issues for which a jury trial is allowed.

                                                       Respectfully Submitted,

                                                       DANIEL SZCZESNY


                                                       /s/ Heidi Karr Sleper
                                                       ________________________________
                                                       Attorney for Plaintiff

                                                  36
  Case: 1:20-cv-05661 Document #: 28 Filed: 06/24/21 Page 37 of 37 PageID #:339




Heidi Karr Sleper, Esq. Atty No. 6287421
Jacob D. Exline, Esq. Atty No. 6326874
KURTZ, SLEPER & EXLINE, LLC
610 W. Roosevelt Rd., Suite A2
Wheaton, IL 60187
Phone: (630) 323-9444
Email: hsleper@kurtzlaw.us
Email: jexline@kurtzlaw.us




                                           37
